978 So.2d 357 (2008)
Raymond THOMAS, et al.
v.
ASHLEY INVESTMENT COMPANY, et al.
No. 2008-CC-0708.
Supreme Court of Louisiana.
April 25, 2008.
In re NGS Sub Corp.; MWP North Louisiana LLC; Murphy Oil USA, Inc.; Ashley Investment Company, et al; Murphy Exploration and Production Company; *358 McGowan Working Partners; Delhi Oil & Gas LLC; Arkla Petroleum, LLC; Murphy Exploration and Production Company-USA; Eland Energy, Inc.; Delhi Package I, Ltd.;Defendant(s); Applying for Supervisory and/or Remedial Writs, Parish of Richland, 5th Judicial District Court Div. C, No. 38,839; to the Court of Appeal, Second Circuit, No. 43,387-CW.
Untimely. Not considered. Not timely filed. See Supreme Court Rule X, section 5.